Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 22, 2019

                                     No. 04-19-00168-CV

                         IN THE INTEREST OF Y.M.L., A CHILD,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02836
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        In this accelerated appeal of the February 28, 2019 order terminating appellant Mom’s
parental rights, Appellant’s brief was due to be filed with this court on August 19, 2019. See
TEX. R. APP. P. 38.6(a). On the due date, Appellant filed a motion for a four-day extension of
time to file Appellant’s brief.
       Appellant’s motion is GRANTED. Appellant Mom’s brief is due on August 23, 2019.
Any further motion for extension of time to file the brief is discouraged. See TEX. R. JUD.
ADMIN. 6.2 (directing courts of appeals to dispose of parental rights termination suits “[w]ithin
180 days of the date the notice of appeal is filed”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court